Citation Nr: 1823202	
Decision Date: 04/18/18    Archive Date: 04/25/18

DOCKET NO.  12-20 129	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

A. Parrish, Associate Counsel



INTRODUCTION

The Veteran served on active duty from April 1963 to April 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.

In June 2016 the appellant withdrew a request for a Board hearing.  The Board considers the hearing request withdrawn at this time.  See 38 C.F.R. § 20.704 (e).

In July 2016 and April 2017, the Board previously remanded this matter for further development.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDING OF FACT

There is no competent evidence showing that the Veteran has tinnitus.


CONCLUSION OF LAW

The criteria for service connection for tinnitus have not been met.  38 U.S.C. §§ 1101, 1112, 1113, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.309 (2017).






REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Pursuant to the Veterans Claims Assistance Act (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C. §§ 5102, 5103, 5103A, 5107 (2012);  38 C.F.R. §§ 3.102, 3.156(a), 3.159 (2017).

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board.");  Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated during service.  38 U.S.C. § 1131 (2012); 38 C.F.R. § 3.303 (2017).  That determination requires a finding of current disability that is related to an injury or disease in service.  Watson v. Brown, 4 Vet. App. 309 (1993); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  Service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury that was incurred or aggravated in service.  38 C.F.R. § 3.303(d) (2017). 

Service connection may be presumed for certain chronic diseases, to include tinnitus, which develop to a compensable degree within one year after discharge from service, even though there is no evidence of such disease during the period of service.  That presumption is rebuttable by probative evidence to the contrary.  38 U.S.C. §§ 1101, 1112, 1113, 1137 (2012); 38 C.F.R. 3.307, 3.309(a) (2017). 

Where the evidence, regardless of its date, shows that the Veteran had a chronic condition in service or during an applicable presumption period and still has that chronic disability, service connection can be granted.  That does not mean that any manifestations in service will permit service connection.  To show chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time as distinguished from merely isolated findings or a diagnosis including the word chronic.  When the disease entity is established, there is no requirement of evidentiary showing of continuity.  38 C.F.R. § 3.303(b) (2017).

If there is no evidence of a chronic condition during service or an applicable presumptive period, then a showing of continuity of symptoms after service may serve as an alternative method of establishing service connection.  38 C.F.R. § 3.303(b) (2017).  Continuity of symptoms may be established if a claimant can demonstrate (1) that a condition was noted during service; (2) evidence of post- service continuity of the same symptomatology and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  If service connection is established by continuity of symptomatology, there must be medical evidence that relates a current condition to that symptomatology.  Continuity of symptoms applies only to those conditions explicitly recognized as chronic.  38 C.F.R. § 3.309(a) (2017); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

The first requirement for any service connection claim is evidence of a disability. Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223 (1992).  

Initially, the Board concedes in-service noise exposure and notes that the Veteran is service-connected for hearing loss.  However, the Board finds that service connection for tinnitus must be denied because the Veteran does not currently have tinnitus. 

Tinnitus is defined as "a noise in the ears such as ringing, buzzing, roaring, or clicking."  Smith v. Principi, 17 Vet. App. 168, 170 (2003) (quoting Dorland's Illustrated Medical Dictionary 1714 (28th ed. 1994)).  The Board recognizes that tinnitus symptoms are capable of lay observation.  See Charles v. Principi, 16 Vet. App. 370 (2002).  Although the Veteran may be competent to self-diagnose tinnitus, the Board finds his description of tinnitus does not comport with actual tinnitus as defined above.  

The Veteran's service treatment records (STRs) are void of complaint of or report of tinnitus or tinnitus-like symptoms.

In February 2009, a private medical record indicated that he Veteran reported moderate, bilateral tinnitus for quite some time.  He provided no description of his tinnitus symptoms.  The examiner opined that the Veteran's tinnitus may be explained by his noise induced hearing loss.  

In an April 2009 VA medical record (VAMC) the Veteran reported tinnitus.  No description of his symptoms was provided.

In April 2009, a VA examination the Veteran reported tinnitus very rarely and that the tinnitus seemed to have mostly gone away with his use of hearing aids.  

In January 2017, a VA examination found that the Veteran reported tinnitus as "hearing his actual heart beat (pulse)."  He denied any actual ringing or rushing or buzzing sounds which the examiner found would be expected to be due to hearing loss and/or noise exposure.  The examiner found that the Veteran's reports were less likely than not a symptom of his hearing loss.  The examiner stated that based on the Veteran's description, his symptoms were not considered true tinnitus or, as described, associated to hearing loss.  

As such, and based on the foregoing, the Board finds that there is no credible evidence that the Veteran has, or has ever had, actual tinnitus.  The Veteran's self-reported symptomology does not equate to the accepted medical definition of tinnitus.  As such, even considering the Veteran's reports of "tinnitus," the Board finds that there is no evidence of record which supports that the Veteran has tinnitus.  There is no evidence of record which indicated the Veteran has or has reported ringing, buzzing, roaring, or clicking.  Further, when directly questioned about tinnitus symptomology, the Veteran denied such symptoms.  Thus, the Board finds that the Veteran does not have tinnitus.

The Board finds the January 2017 VA examiner's medical opinion highly probative to the issue of whether the Veteran has tinnitus.  The examiner possesses the necessary education, training, and expertise to provide the requested opinion.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  The opinion was based on a review of the claims file and an interview of the Veteran.  The examiner's review of the Veteran's claims file consists of his service treatment records and post-service medical evidence, and his contentions, upon which the examiner relied upon in giving his opinion.  It is clear that the examiner took into consideration all relevant factors in giving his opinion. 

Significantly, the Veteran has not presented or identified any contrary medical opinion that supports the diagnosis of tinnitus or claim for service connection.  VA adjudicators are not free to ignore or disregard the medical conclusions of a VA physician, and are not permitted to substitute their own judgment on a medical matter.  Colvin v. Derwinski, 1 Vet. App. 171 (1991); Willis v. Derwinski, 1 Vet. App. 66 (1991).  The other prior indications of tinnitus in the record were by the Veteran's report and did not include any description of the Veteran's actual symptoms.  Furthermore, the February 2009 private examiner did not specifically relate the Veteran's self-reported tinnitus to his active service, stating only that it "may" be related.  Thus, the Board finds that the only medical opinion evidence of record that specifically addresses the issue on appeal - if the Veteran has tinnitus and if that tinnitus is attributable to service - showed that the Veteran does not have tinnitus as medically defined and that his reported symptoms were not related to his hearing loss.  McClain v. Nicholson, 21 Vet. App. 319 (2007); Romanowsky v. Shinseki, 26 Vet. App. 289 (2013).

The Board has considered the Veteran's lay statements and does not dispute his reports of his symptoms.  Although the Veteran is competent to describe observable symptoms of hearing his pulse in his ears, he is not competent to diagnose such symptomology, as he has not been shown to possess the requisite training or credentials needed to render a competent opinion as to medical diagnosis or causation.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Thus, though the Veteran may believe that he has tinnitus, a medical professional has found specifically to the contrary.  As such, his lay opinion that he has tinnitus does not constitute competent medical evidence and lacks probative value.

The claim for service connection for tinnitus, therefore, must be denied because the first essential element for the grant of service connection, competent evidence of the disability for which service connection is sought, is not met.


ORDER

Entitlement to service connection for tinnitus is denied.





____________________________________________
Lesley A. Rein
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


